GRIFFIN, J.
Appellant, Jose Gomez-Feliciano, appeals the trial court’s summary denial of his “Motion to Correct Illegal Sentence” filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We find no merit in any issue raised by appellant and affirm. We do, however, note a scrivener’s error in the written sentence on Count II. Although appellant was adjudicated a habitual violent felony offender [“HVFO”] on several of the counts of which he was convicted (Counts I, III, IV and V), the sentencing transcript shows that he was not sentenced as an HVFO on Count II. We accordingly remand for removal of the HVFO designation on Count II only.
AFFIRMED; sentence remanded for correction.
ORFINGER and WALLIS, JJ., concur.